     Case 5:18-cv-01125-SP Document 143 Filed 12/27/19 Page 1 of 3 Page ID #:4815




 1   Rachel Steinback, SBN 310700              Carol A. Sobel, SBN 84483
     Law Office of Rachel Steinback            Monique A. Alarcon, SBN 311650
 2   P.O. Box 291253                           LAW OFFICE OF CAROL SOBEL
 3   Los Angeles, CA 90029                     725 Arizona Avenue, Suite 300
     (t) 213-537-5370                          Santa Monica, CA 90401
 4
     (f) 213-232-4003                          (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                (e) carolsobel@aol.com
 6                                             (e) monique.alarcon8@gmail.com
     Attorneys for Plaintiffs.
 7
 8   [Additional Counsel on Following Page]
 9                     UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     OMAR ARNOLDO RIVERA                      Case No. 5:18-cv-01125-SP
12   MARTINEZ; ISAAC ANTONIO
     LOPEZ CASTILLO; JOSUE                    [Honorable Sheri Pym]
13   VLADIMIR CORTEZ DIAZ; JOSUE
     MATEO LEMUS CAMPOS;
14   MARVIN JOSUE GRANDE                      PLAINTIFFS’ OPPOSITION TO
15   RODRIGUEZ; ALEXANDER                     DEFENDANTS’ EX PARTE RE
     ANTONIO BURGOS MEJIA; LUIS               MOTIONS IN LIMINE
16   PEÑA GARCIA; JULIO CESAR
     BARAHONA CORNEJO, as
17   individuals,
18                   Plaintiffs,
19   v.
20   THE GEO GROUP, Inc., a Florida
     corporation; the CITY OF
21   ADELANTO, a municipal entity; GEO
     LIEUTENANT DURAN, sued in her
22   individual capacity; GEO
     LIEUTENANT DIAZ, sued in her
23   individual capacity; GEO
     SERGEANT CAMPOS, sued in his
24   individual capacity; SARAH JONES,
25   sued in her individual capacity; THE
     UNITED STATES OF AMERICA;
26   and DOES 1-10, individuals,
27                   Defendants.
28



                   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE
     Case 5:18-cv-01125-SP Document 143 Filed 12/27/19 Page 2 of 3 Page ID #:4816




 1   Catherine Sweetser, SBN 271142
     Kristina A. Harootun, SBN 308718
 2   SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
 3   11543 W. Olympic Boulevard
     Los Angeles, CA 90064
 4
     (t) 310-396-0731
 5   (f) 310-399-7040
 6   (e) csweetser@sshhlaw.com
     (e) kharootun@sshhlaw.com
 7
 8   Colleen Flynn, SBN 234281
     LAW OFFICE OF COLLEEN FLYNN
 9   3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11
     (f) 213-252-0091
12   (e) cflynn@yahoo.com
13
     Matthew Strugar, SBN 232951
14   LAW OFFICE OF MATTHEW STRUGAR
15   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
16
     (t) 323-696-2299
17   (e) matthew@matthewstrugar.com
18
19
20
21
22
23
24
25
26
27
28



                 PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE
     Case 5:18-cv-01125-SP Document 143 Filed 12/27/19 Page 3 of 3 Page ID #:4817




 1          Plaintiffs oppose Defendants’ request to file four motions in limine.
 2   Plaintiffs have limited themselves to filing three motions per the Court’s Trial
 3   Scheduling Order. If there are additional materials to exclude, those issues can be
 4   raised at trial.
 5             While Defendants claim that the number of experts (two) designated by
 6   Plaintiffs makes it impossible to narrow their motions, Defendants only intend to
 7   bring one motion in limine related to one of Plaintiffs’ experts, and are not
 8   intending to bring a motion related to the other expert.
 9             Moreover, it should not be difficult for Defendants to narrow their
10   motions in limine. From the list of motions in limine that Defendants provided to
11   Plaintiffs, one is regarding general evidence of “sanctions, rule violations, news
12   articles/media, and protests”. Plaintiffs believe this evidence goes to deliberate
13   indifference on the part of GEO Group and its Warden, Mr. Janecka. An objection
14   regarding specific evidence to be presented, such as specific news articles, could
15   be raised in objections to the exhibit list rather than in the abstract. Plaintiffs
16   anticipate opposing some exhibits, but have not sought additional motions in
17   limine in order to do so.
18             For all of the foregoing reasons, Plaintiffs oppose Defendants’ motion.
19
20   Dated: December 27, 2019                LAW OFFICES OF RACHEL STEINBACK
21                                           LAW OFFICES OF CAROL A SOBEL
                                             SCHONBRUN SEPLOW HARRIS
22                                           & HOFFMAN LLP
                                             LAW OFFICE OF COLLEEN FLYNN
23
                                             LAW OFFICE OF MATTHEW STRUGAR
24
                                             By: /s/ Kristina Harootun
25                                              Catherine E. Sweetser
                                                Kristina A. Harootun
26                                              Attorneys for Plaintiffs.
27
28


                                                1
                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ EX PARTE
